—Proceeding pursuant to Executive Law § 298 to review an order of the State Division of Human Rights dated October 17, 1984 which dismissed petitioner’s complaint on the ground that there was no probable cause to believe that respondent New York Twist Drill Corporation had engaged in an unlawful discriminatory practice.
Order confirmed and proceeding dismissed, without costs or disbursements.
Based upon a review of the record as a whole, there is substantial evidence to support the Division’s determination of no probable cause to credit the charge of age discrimination (see, Matter of Auchenpaugh v General Elec. Co., 92 AD2d 680). Petitioner failed to sustain his burden of demonstrating that his layoff was causally related to his age, although he was given a full opportunity to substantiate the allegations contained in his complaint (see, Matter of Jochnowitz v Junior Coll., 96 AD2d 1131). The deficiencies in petitioner’s case stem not from an inadequate investigation but from inadequate proof. Accordingly, the Division’s order is confirmed and the proceeding is dismissed. O’Connor, J. P., Rubin, Eiber and Kunzeman, JJ., concur.